*1288OPINION.
Milliken
: Petitioner contends that the amount expended for laying new railroad tracks in the year 1922 is a deductible expense for and in that year, or, if that contention be denied, that he is entitled to deduct, as a loss sustained in the year 1922, the March 1, 1913, value of the old track depreciated down to the year 1922. The laying of the new tracks clearly represents a capital expenditure. We have no doubt as to the right of the petitioner to deduct as a loss the value of the tracks which he was forced to remove in the year 1922, but we are without competent evidence as to the March 1, 1913, value thereof. No testimony was introduced by one qualified to value the siding on March 1, 1913, and for lack of evidence we must therefore affirm the action of the respondent.
The evidence establishes the fact that the petitioner was justified in determining and writing off his stock in the New England Cold Storage Co. as a loss sustained in the year 1922. The condition of the company, together with the investigations which petitioner made, as well as the investigation made by the Casco Mercantile Trust Co., the result of which was imparted to him, warrants the allowance of the loss claimed. The determination of the respondent was in error.
The petitioner also claims, as a loss for the year 1923, notes of the New England Cold Storage Co. in the amount of $1,600, which he *1289held. The financial condition of the debtor company in 1923, together with all the attendant circumstances, convinces us that the .notes were worthless and that the petitioner was justified in charging off the same in the year 1923.
Order of redetermination will he entered on 10 days’ notice, under Rule 60.